Citation Nr: 0843480	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  07-11 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased disability rating for a service-
connected left shoulder disability, currently evaluated 20 
percent disabling.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from April 1952 to April 1955.

This matter comes before the Board of Veterans Appeals (the 
Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

Procedural history

In a June 1991 rating decision, the VARO in Los Angeles, 
California denied the veteran's claim of entitlement to 
service connection for a left shoulder injury.  In July 1991, 
the veteran filed a notice of disagreement with the RO, and 
after receiving a statement of the case (SOC) in November 
1991, the veteran perfected an appeal to the Board.  The 
Board conducted a de novo review of the claim and rendered a 
decision in March 1994 which denied service connection for a 
left shoulder injury.  

In January 2003, the veteran filed to re-open his previously 
denied claim of service connection for status postoperative 
recurrent dislocation of the left shoulder.  After the 
veteran and his representative appeared at an informal 
hearing at the VARO in Portland, Oregon, the RO denied the 
veteran's claim in a January 2004 rating decision.  In 
January 2005, the veteran filed a notice of disagreement with 
the RO and elected the Decision Review Officer (DRO) process.  
A DRO reviewed the veteran's claim and rendered a decision in 
November 2004 which granted service connection for chronic 
dislocation, left shoulder, with arthritis; a 20 percent 
disability rating was assigned.  The veteran indicated his 
dissatisfaction with this rating in a notice of disagreement 
which was filed in February 2006.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for 
service connection is granted during the pendency of the 
appeal, a second Notice of Disagreement must thereafter be 
timely filed to initiate appellate review of "downstream" 
issues such as the compensation level assigned for the 
disability or the effective date of service connection].  The 
veteran subsequently perfected an appeal as to this issue.

The veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge at the Portland 
RO in September 2008.  A transcript of the hearing has been 
associated with the veteran's VA claims folder.
The veteran submitted additional evidence at the time of his 
hearing and specifically waived agency of original 
jurisdiction consideration.  See 38 C.F.R. § 20.1304 (2008).

This case is REMANDED to the RO via the VA Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND


For reasons expressed immediately below, the Board finds that 
this case must be remanded for additional evidentiary 
development.

Reasons for remand

VCAA notice

The Veterans Claims Assistance Act of 2000 (the VA) requires 
VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The RO provided the veteran VCAA notice in a letter sent to 
him in April 2003.  However, the VCAA letter involved what 
new and material evidence was needed to re-open the veteran's 
claim of entitlement to service connection for chronic 
dislocation, left shoulder, with arthritis.  The veteran was 
issued another VCAA letter in August 2008 which informed the 
veteran of the recent holdings of the United States Court of 
Appeals for Veterans Claims in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006) and Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  However, the veteran has not been provided 
specific VCAA notice as to his increased rating claims.  In 
particular, the veteran has not been given notice that the 
evidence must show that his disability has worsened.

The Board has been prohibited from itself curing this defect.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board therefore 
must remand the case to the agency of original jurisdiction 
because the record does not show that the veteran was 
provided adequate notice under the VCAA and the Board is 
without authority to do so.

Physical examination

The veteran was last examined for his left shoulder 
disability in April 2006.  Evidence submitted and testimony 
given at the aforementioned September 2008 hearing concerning 
the current status of the veteran's shoulder disability 
suggests that the veteran's disabilities have worsened.  

The Board believes that under the circumstances here 
presented, a current medical examination for the veteran's 
left shoulder disability is necessary.  See Snuffer v. Gober, 
10 Vet. App. 400 (1997) [a veteran is entitled to a new VA 
examination where there is evidence that the condition has 
worsened since the last examination].

Accordingly, this issue is remanded to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should provide the veteran with 
VCAA notice pertaining to increased 
rating claim, with a copy to his 
representative.  In particular, the 
veteran should be notified that he must 
show that his left shoulder disability 
has worsened. 

2.  VBA should schedule the veteran for 
an examination with an orthopedist to 
determine the current severity of his 
service-connected left shoulder 
disability.  The report of the 
examination should be associated with the 
veteran's VA claims folder.

3.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should again review the 
record and readjudicate the veteran's 
claim.  If the decision remains 
unfavorable to the veteran, in whole or 
in part, a supplemental statement of the 
case (SSOC) should be prepared.  
The veteran and his representative should 
be provided with the SSOC and an 
appropriate period of time should be 
allowed for response.   

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims 
that are remanded by the Board for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




